Citation Nr: 1629732	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to September 25, 2014, and in excess of 40 percent thereafter for degenerative joint disease (DJD), right wrist.  

2.  Entitlement to a disability rating in excess of 20 percent for recurrent dislocations, left shoulder.  

3.  Entitlement to a disability rating in excess of 10 percent for DJD, right knee.  

4.  Entitlement to a disability rating in excess of 10 percent chronic anterior cruciate ligament (ACL) tear, right knee. 

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Initially, the Board observes the Veteran was most recently afforded a VA examination to determine the severity of his right wrist, right knee and left shoulder disabilities in September 2014.  The Veteran's representative intimated these conditions have worsened, and specifically asserted the prior examinations are no longer contemporaneous representations of the disabilities, in a June 2016 informal hearing presentation.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, the Board also notes the Veteran underwent a VA general medical examination in June 2013 to assess his employability status.  The Board notes that at that time the Veteran's headache disorder had not yet been service-connected.  In addition, the examiner did not assess the functional impairment of all of the then service-connected disabilities.  As such, an opinion has not been provided which addresses the combined effects of all the Veteran's service-connected disabilities.  For these reasons, the Board finds new examinations are necessary.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In particular, the Veteran's representative has asserted the Veteran may have recently undergone a total right knee replacement.  If the Veteran did undergo surgery on his service-connected right knee, records of that treatment and any follow up treatment should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records pertaining to any right knee surgery and follow up treatment for the right knee.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected right wrist, right knee, and left shoulder disabilities.  The electronic records should be made available to and reviewed by the examiner.  

The RO or the AMC must ensure that the examiner provides all information required for rating purposes, to include the results of range of motion testing required by 38 C.F.R. § 4.59 (the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing, and the results of range of motion testing for the opposite, undamaged joints).

The RO or the AMC should also obtain an assessment of the functional impact of the service-connected disabilities on the Veteran's employability from the VA examiner. 

Specifically, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either singularly or in concert, are sufficient to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

In this regard, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities.  Such impairments might include, but are not limited to, walking, sitting, lifting and standing limitations.  A rationale for the opinion also must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 



